     Case: 6:21-cv-00024-KKC Doc #: 4 Filed: 02/23/21 Page: 1 of 2 - Page ID#: 34




                                      UNITED STATES DISTRICT COURT
                                      EASTERN DISTRICT OF KENTUCKY
                                       SOUTHERN DIVISION at LONDON

LENARD DIXON,
        Petitioner,                                                          Civil Action No. 6: 21-024-KKC

V.                                                                            MEMORANDUM OPINION
                                                                                  AND ORDER

C. GOMEZ,
        Respondent.


                                                    *** *** *** ***

          Petitioner LeNard Dixon is a federal prisoner currently confined at the United States

Penitentiary (“USP”)-McCreary located in Pine Knot, Kentucky. Proceeding without counsel,

Dixon has filed a petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2241. [R.

1] However, Dixon did not pay the $5.00 filing fee as required by 28 U.S.C. § 1914, nor did he

file a motion for leave to proceed in forma pauperis. While a cover letter included with his petition

makes an informal request that the filing fee be waived “due to the spread of COVID-19 in the

institution and the delay in funds being taken off my account,” [R. 1-3], these are not sufficient

reasons to waive payment of the filing fee.

          In order to proceed in this matter, Dixon must either pay the $5.00 filing fee or file a

properly-supported motion to proceed in forma pauperis.1 The Court will direct the Clerk of the

Court to forward a copy of the required forms to Dixon. If Dixon fails to take either of these steps




1 If Dixon files a motion to proceed in forma pauperis, he is advised that such a motion must be accompanied by “a certified copy
of the trust fund account statement (or institutional equivalent) for the prisoner for the 6-month period immediately preceding the
filing of the complaint…, obtained from the appropriate official of each prison at which the prisoner is or was confined.” 28 U.S.C.
§ 1915(a)(2) (emphasis added). The Court will not grant a motion to proceed in forma pauperis unless it receives the necessary
account information.
  Case: 6:21-cv-00024-KKC Doc #: 4 Filed: 02/23/21 Page: 2 of 2 - Page ID#: 35




within the time provided below, his petition will be denied without prejudice for failure to

prosecute. LR 5.3(b).

       Accordingly, it is hereby ORDERED as follows:

       1.     Dixon’s informal request that payment of the $5.00 filing fee be waived [R. 1-3] is

              DENIED WITHOUT PREJUDICE.

       2.     The Clerk of the Court shall send Dixon an Affidavit of Assets / In Forma Pauperis

              Application [Form AO-240] and a Certificate of Inmate Account [EDKY Form

              523].

       3.     Within 30 days from the date of this Order, Dixon must either pay the $5.00 filing

              fee or (1) have the Certificate of Inmate Account [EDKY Form 523] certified by

              prison staff, (2) complete the Affidavit of Assets/In Forma Pauperis Application

              [Form AO-240], and (3) file both of them with the Court.

       4.     The Court will deny the petition without prejudice if Dixon does not either pay the

              filing fee or file a properly-supported motion to proceed in forma pauperis within

              30 days from the date of this Order.

       Dated February 23, 2021




                                               2
